The defendant was charged with the larceny of an automobile. He was arraigned before *Page 2 
Judge E.P. Mills, a plea of not guilty was entered, and the case was regularly assigned for trial. The case was tried by a jury, in the division of the court presided over by Judge Robert Roberts, a verdict of "guilty as charged" was rendered by the jury and the accused was sentenced to serve a term at hard labor in the State Penitentiary for not less than three nor more than five years. The appeal is from that verdict and sentence.
No bills of exception were reserved during the trial, no application for a new trial was filed, and no motion, oral or written, was made in the case, prior to, during or subsequent to the trial, and no brief has been filed herein. There is absolutely nothing before us.
Where, as in this case, there is no error apparent in the record, no error is alleged, no relief asked for, and no appearance made, *Page 3 
this court would, if it could lawfully do so, penalize the appellant for uselessly consuming a portion of its time in the formal consideration of so frivolous an appeal.
The verdict and sentence appealed from are affirmed.
O'NIELL, C.J., concurs in the result.